DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 02/14/2022, 06/29/2021 and 01/28/2021 are in compliance with the provisions of 37 CFR 1.97 and were considered by the examiner.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 13 recites the limitation "the second camera" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1, 4-7, 11 and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (US-PGPUB 2021/0152739). 
 	Regarding claim 1, Lu discloses an electronic device (Video capture device 100; see fig. 1 and paragraph 0043), comprising: 
 	a display device (Output device 116 including a display or a touchscreen; see fig. 1 and paragraph 0050); 
 	a first camera (Second camera 106; see fig. 1 and paragraph 0045); 
 	a processor (Processing device 102; see fig. 1 and paragraph 0044); and 
 	a memory (Memory 110; see fig. 1 and paragraph 0047) configured to store instructions, which when executed, instruct the processor (Instructions for execution by the processing device(s) 102; see paragraph 0047) to: 
 	acquire a plurality of first images (Second set of video frames; see fig. 4A and paragraph 0076) having a first attribute (Higher frame rate for a second portion of the second set; see paragraph 0076) and one or more second images having a second attribute  (Lower frame rate for a first portion of the second set; see paragraph 0076) through the first camera (Second camera 106; see figs. 1, 4A and paragraphs 0075, 0076) for a predetermined time (amount of frames per second; see paragraph 0076), when an input associated with image acquisition is received (Inputting a command for generating a slow motion video; see paragraph 0072), 
 	generate one or more image content based on the plurality of first images or the one or more second images (At 408, the first and second sets of video frames are provided for generating a slow motion video segment; see fig. 4A and paragraph 0079), and 
 	output the one or more image content through the display device (The device includes the output device coupled to the processor for displaying the slow motion video segment; see paragraphs 0011, 0021, 0050 and fig. 4A). 

 	Regarding claim 4, Lu discloses everything claimed as applied above (see claim 1). In addition, Lu discloses a second camera (First camera 104; see fig. 1 and paragraph 0045), wherein the instructions, when executed, further instruct the processor to: 
 	acquire one or more third images having a third attribute through the second camera for the predetermined time (At 402, the first set of video frames is captured (e.g., using the first camera 104) at a high resolution and at a low frame rate; see figs. 1, 4A and paragraph 0074), 
 	generate one or more image content based on at least one of the plurality of first images, the one or more second images, or the one or more third images (At 408, the first and second sets of video frames are provided for generating a slow motion video segment; see fig. 4A and paragraph 0079), and 
 	output the one or more image content through the display device (The device includes the output device coupled to the processor for displaying the slow motion video segment; see paragraphs 0011, 0021, 0050 and fig. 4A). 
 
 	Regarding claim 5, Lu discloses everything claimed as applied above (see claim 4). In addition, Lu discloses the second camera (Camera 104; see fig. 1 and paragraph 0045) is configured to acquire an image related to an external environment (Capturing an object presented in front of device 100; see fig. 1 and paragraphs 0008, 0074).  

 	Regarding claim 6, Lu discloses everything claimed as applied above (see claim 1). In addition, Lu discloses the one or more image content include at least one of one or more moving images generated based on the plurality of first images or one or more still images generated based on the one or more second images (At 408, the first and second sets of video frames are provided for generating a slow motion video segment; see fig. 4A and paragraph 0079). 
 	Regarding claim 7, Lu discloses everything claimed as applied above (see claim 1). In addition, Lu discloses the instructions, when executed, further instruct the processor to: select one or more first images based on a motion image of an external object included in the plurality of first images (The second set 220 of video frames can be captured using the second camera 106, operating in a low resolution, variable frame rate mode. The variable frame rate of the second camera 106 can be dynamically adjusted, by the processing device 102 for example, based on motion detected in the video view (e.g., using instructions provided by the motion detection module 154). The frame rate can be increase proportional to the detected motion; see paragraph 0063 and figs. 2, 4A), and generate the one or more image content including at least one moving image based on the one or more first images (The second set 220 of video frames can be used together with the first set 210 of video frames to generate a slow motion video segment 230; see figs. 2, 4A and paragraphs 0069, 0079). 
 	
 	Regarding claim 11, Lu discloses a method (Method 400; see fig. 4A and paragraphs 0072-0073) of operating an electronic device (Video capture device 100; see fig. 1 and paragraph 0043), the method comprising: 
 	acquiring a plurality of first images (Second set of video frames; see fig. 4A and paragraph 0076) having a first attribute (Higher frame rate for a second portion of the second set; see paragraph 0076) and one or more second images having a second attribute  (Lower frame rate for a first portion of the second set; see paragraph 0076) through a first camera (Second camera 106; see figs. 1, 4A and paragraphs 0045, 0075, 0076) of the electronic device for a predetermined time (amount of frames per second; see paragraph 0076), when an input associated with image acquisition is received (Inputting a command for generating a slow motion video; see paragraph 0072); 
 	generating one or more image content based on the plurality of first images or the one or more second images (At 408, the first and second sets of video frames are provided for generating a slow motion video segment; see fig. 4A and paragraph 0079); and 
 	outputting the one or more image content (The device includes the output device 116 coupled to the processor 102 for displaying the slow motion video segment; see paragraphs 0011, 0021, 0044, 0050 and figs. 1, 4A). 

 	Regarding claim 13, Lu discloses everything claimed as applied above (see claim 11). In addition, Lu discloses acquiring one or more third images having a third attribute through the second camera for the predetermined time (At 402, the first set of video frames is captured (e.g., using the first camera 104) at a high resolution and at a low frame rate; see figs. 1, 4A and paragraph 0074), 
 	wherein generating the one or more image content comprises generating the one or more image content based on at least one of the plurality of first images, the one or more second images, or the one or more third images (At 408, the first and second sets of video frames are provided for generating a slow motion video segment; see fig. 4A and paragraph 0079).

 	Regarding claim 14, Lu discloses everything claimed as applied above (see claim 13). In addition, Lu discloses acquiring, via the second camera (Camera 104; see fig. 1 and paragraph 0045), an image related to an external environment (Capturing an object presented in front of device 100; see fig. 1 and paragraphs 0008, 0074).  
 
 	Regarding claim 15, Lu discloses everything claimed as applied above (see claim 11). In addition, Lu discloses the one or more image content include at least one of one or more moving images generated based on the plurality of first images or one or more still images generated based on the one or more second images (At 408, the first and second sets of video frames are provided for generating a slow motion video segment; see fig. 4A and paragraph 0079).  

 	Regarding claim 16, Lu discloses everything claimed as applied above (see claim 11). In addition, Lu discloses generating the one or more image content comprises: selecting one or more first images based on a motion image of an external object included in the plurality of first images (The second set 220 of video frames can be captured using the second camera 106, operating in a low resolution, variable frame rate mode. The variable frame rate of the second camera 106 can be dynamically adjusted, by the processing device 102 for example, based on motion detected in the video view (e.g., using instructions provided by the motion detection module 154). The frame rate can be increase proportional to the detected motion; see paragraph 0063 and figs. 2, 4A); and generating one or more moving images based on the one or more first images (The second set 220 of video frames can be used together with the first set 210 of video frames to generate a slow motion video segment 230; see figs. 2, 4A and paragraphs 0069, 0079). 


Claim Rejections - 35 USC § 103
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Lee et al. (US-PGPUB 2012/0314123). 
 	Regarding claim 3, Lu discloses everything claimed as applied above (see claim 1). In addition, Lu discloses the plurality of first images (Second set of video frames captured using a variable frame rate; see fig. 4A and paragraphs 0021, 0075-0076) having the first attribute (High frame rate) are acquired in a first cycle and have a first resolution (Second set of video frames captured with a low resolution at high frame rate for a portion of the second set; see paragraphs 0021, 0075-0076 and fig. 4A), and wherein the one or more second images having the second attribute (Lower frame rate for another portion of the second set; see paragraph 0076). 
 	Lu further discloses at 402, the first set of video frames is captured (e.g., using the first camera 104) at a high resolution and at a low frame rate; see figs. 1, 4A and paragraphs 0074, 0021. 
 	Although, Lu discloses capturing images of different resolutions, he fails to explicitly disclose the second images have a second resolution different from the first resolution. Specifically, Lu does not disclose that camera 106 can capture two different resolution images. 
 	On the other hand, Lee discloses the one or more second images have a second 25resolution different from the first resolution (The first image 500 of the moving object 600 captured by a sensor 400 will be outputted by the first resolution 403. The sensor 400 will capture the second image 510 by the second higher resolution 404. The first resolution being 640x480 pixels and the second resolution being 4096x3072; see figs. 3-4 and paragraph 0033). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify camera 106 of Lu to provide the second images have a second resolution different from the first resolution, as taught by Lee, for the purpose of improving the accuracy of the motion detection of the captured object. 

 	Regarding claim 12, Lu discloses everything claimed as applied above (see claim 11). In addition, Lu discloses the plurality of first images (Second set of video frames captured using a variable frame rate; see fig. 4A and paragraphs 0021, 0075-0076) having the first attribute (High frame rate) are acquired in a first cycle and having a first resolution (Second set of video frames captured with a low resolution at high frame rate for a portion of the second set; see paragraphs 0021, 0075-0076 and fig. 4A), and wherein the one or more second images having the second attribute (Lower frame rate for another portion of the second set; see paragraph 0076). 
 	Lu further discloses at 402, the first set of video frames is captured (e.g., using the first camera 104) at a high resolution and at a low frame rate; see figs. 1, 4A and paragraphs 0074, 0021. 
 	Although, Lu discloses capturing images of different resolutions, he fails to explicitly disclose the second images have a second resolution different from the first resolution. Specifically, Lu does not disclose that camera 106 can capture two different resolution images. 
 	On the other hand, Lee discloses the one or more second images have a second 25resolution different from the first resolution (The first image 500 of the moving object 600 captured by a sensor 400 will be outputted by the first resolution 403. The sensor 400 will capture the second image 510 by the second higher resolution 404. The first resolution being 640x480 pixels and the second resolution being 4096x3072; see figs. 3-4 and paragraph 0033). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify camera 106 of Lu to provide the second images have a second resolution different from the first resolution, as taught by Lee, for the purpose of improving the accuracy of the motion detection of the captured object. 

13.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Shimizu et al. (US-PGPUB 2020/007733). 
 	Regarding claim 2, Lu discloses everything claimed as applied above (see claim 1). In addition, Lu discloses the video capture device 100 can be a smartphone (see paragraph 0043).  
 	However, Lu fails to disclose a housing including a first surface and a second surface facing away from the first surface, wherein the display device is exposed through the first surface of the housing, and wherein the first camera is configured to acquire an image related to an external environment through the first surface or the second surface of the housing.  
 	Nevertheless, Shimizu discloses a housing (Enclosure of apparatus 100; see fig. 1 and paragraph 0032) including a first surface (Front surface 100a; see fig. 1 and paragraph 0040) and a second surface (Back surface 100b; see fig. 1 and paragraph 0054) facing away from the first surface (see fig. 1), wherein the display device is exposed through the first surface of the housing (The display 121 is provided on a front surface 100a of the imaging apparatus 100 on which a third video input unit 125 is provided; see fig. 1 and paragraph 0040), and wherein the first camera is configured to acquire an image related to an external environment through the first surface (The third video input unit 125 is provided in the vicinity of the display 121 on the front surface 100a of the imaging apparatus 100; see fig. 1 and paragraph 0054. The video input unit 125 takes an image of an object located in front of surface 100a; see paragraph 0009; see fig. 1) or the second surface of the housing.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lu and Shimizu to provide a housing including a first surface and a second surface facing away from the first surface, wherein the display device is exposed through the first surface of the housing, and wherein the first camera is configured to acquire an image related to an external environment through the first surface or the second surface of the housing for the purpose of easily allowing the user to capture self-images while providing feedback of the captured images. 

14.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Lee et al. et al. (US-PGPUB 2018/0227506). 
 	Regarding claim 10, Lu discloses everything claimed as applied above (see claim 1). However, Lu fails to disclose the instructions, when executed, further instruct the processor to control the display device to display the one or more image content in different regions of one screen.  
 	On the other hand, Lee ‘506 discloses instruct the processor to control the display device to display the one or more image content in different regions of one screen (Figures 14B and 15B illustrate two slow motion videos which are provided in different regions of the screen; see items 1432, 1434, 1532, 1533 and paragraph 0379-0380, 0385. Graphic element 762c indicates arrangement of a slow motion combined image; see fig. 18A and paragraph 0406). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lu and Lee ‘506 to provide instruct the processor to control the display device to display the one or more image content in different regions of one screen for the purpose of easily allowing the user to simultaneously compare multiple slow-motion videos in accordance to user preferences. 

 	Regarding claim 20, Lu discloses everything claimed as applied above (see claim 11). However, Lu fails to disclose the one or more image content comprises displaying the one or more image content in different regions of one screen in a display device operatively connected to the electronic device.  
 	Nevertheless, Lee ‘506 discloses the one or more image content comprises displaying the one or more image content in different regions of one screen in a display device operatively connected to the electronic device (Figures 14B and 15B illustrate two slow motion videos which are provided in different regions of the screen; see items 1432, 1434, 1532, 1533 and paragraph 0379-0380, 0385. Graphic element 762c indicates arrangement of a slow motion combined image; see fig. 18A and paragraph 0406). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lu and Lee ‘506 to provide the one or more image content comprises displaying the one or more image content in different regions of one screen in a display device operatively connected to the electronic device for the purpose of easily allowing the user to simultaneously compare multiple slow-motion videos in accordance to user preferences. 

Allowable Subject Matter
15. 	Claims 8-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 


Contact Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        07/27/2022